Carroll, J.
The plaintiff and the defendant are husband and wife. The plaintiff sought to establish a resulting trust in certain real estate, the legal title being in the name of his wife, he having paid the consideration for the conveyance. At the conclusion of the plaintiff’s evidence, the judge ordered that the bill be dismissed and a final decree was entered dismissing the bill. The plaintiff appealed. The evidence is reported.
When the entire consideration for a conveyance is paid by the husband and the legal title is taken in the name of the wife, it must be shown, to make out a resulting trust in his favor, that it was intended that she should have no beneficial interest in the estate by way of gift, settlement or advancement. Edgerly v. Edgerly, 112 Mass. 175. Pollock v. Pollock, 223 Mass. 382, 384. The presumption, that a trust results to the party paying the purchase money when the title is taken in the name of another, does not arise when the payment may be supposed to be a gift to the nominal piuchaser, as when the money is paid by the husband and the conveyance is to the wife. Perkins v. Nichols, 11 Allen, 542, 545. The judge who heard the evidence has found against the plaintiff. He must have been satisfied that a resulting trust was not established; and the presumption that the deed was intended as a provision for the wife was not overcome. Under the well settled rule in equity, these findings of the judge are to be sustained unless we are convinced upon an examination of the evidence that he was plainly wrong. Brown v. Hallgreen, 237 Mass. 293, and cases cited. The only evidence tending to show that there was a resulting trust, came from the plaintiff. Even if his evidence were sufficient for the purpose, the judge may not have believed him.
The decree dismissing the plaintiff’s bill must be affirmed with costs.

So ordered.